Order entered May 1, 2015




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-14-01468-CR

                             CLARENCE RAY HINES, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71067-Y

                                              ORDER
       The Court has before it correspondence from court reporter Melva Key regarding the

record in this appeal. Ms. Key states that she recorded the trial and has completed transcription

of the record. She states that she contacted court reporter Sharon Hazlewood to get the exhibits

“months ago,” but that “they are nowhere to be found.” Ms. Key seeks guidance on how to

proceed.

       We ORDER the trial court to make findings regarding the exhibits admitted into

evidence in this case can be filed with the record. In this regard, we specifically ORDER the

trial court to determine the following:

              Who has, or last had, possession of the exhibits.
                 If the court determines that Sharon Hazlewood has possession of the exhibits, we
                  ORDER that the trial court require Sharon Hazlewood to surrender the exhibits in
                  person to the trial court for delivery to Ms. Key for inclusion in the reporter’s
                  record.

                 If the court determines that the exhibits cannot be located, the trial court shall
                  determine whether appellant is at fault for the loss or destruction of the exhibits,
                  and whether the parties can agree on a substituted record.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; Melva Key,

court reporter; the Dallas County Auditor; the Texas Court Reporter’s Certification Board; and

counsel for all parties.

                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE